          AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                                                                Page 1 of 3
A   O   1 9 9 A O rd er Se t tin gC o n d
                                        i io
                                           t n so fR e le as e




                                                                                          UNITED STATES DISTRICT COURT
                                                                                                                     for the
                                                                                                                District of Alaska


                                                                      UNITED STATES OF AMERICA                              )
                                                                                 v.                                         )
                                                                                                                            )   Case No. 3:19-CR-00055-TMB-MMS
                                                                           MICHAEL LEE GRAVES                               )
                                                                                   Defendant                                )

                                                                                           ORDER SETTING CONDITIONS OF RELEASE

                                             IT IS ORDERED that the defendant’s release is subject to these conditions:

                                             (1) The defendant must not violate federal, state, or local law while on release.

                                             (2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

                                             (3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
                                                 change of residence or telephone number.

                                             (4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
                                                 the court may impose.

                                                                 The defendant must appear at:                                       U.S. District Court
                                                                                                                                            Place
                                                                                                                  Anchorage, Alaska

                                                                 on                                                   AS ORDERED
                                                                                                                        Date and Time


                                                                 If blank, defendant will be notified of next appearance.

                                             (5)                 The defendant must sign an Appearance Bond, if ordered.




                                                                         Case 3:19-cr-00055-TMB-MMS Document 133 Filed 08/19/20 Page 1 of 3
          AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                                                                        Page 2 of 3
A   O   1 9 9 B
              A d d ito n a lC o
                               n d ito n so f R el a se




                                                                                                   ADDITIONAL CONDITIONS OF RELEASE
                                                          IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

                 ( ‫( ) ܆‬6)    The defendant is placed in the custody of:
                              Person or organization
                              Address (only if above is an organization)
                              City and state                                                                              Tel. No.
                 who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
                 immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.


                                                                                                                        Signed:
                                                                                                                                                   Custodian(s)                                 Date


                                                                                                                                                   Custodian(s)                                 Date
                 ( ‫( ) ܆‬7) The defendant must:
                      ( ‫( ) ܆‬a) submit to supervision by and report for supervision to the U.S. Probation & Pretrial Services Office as directed by the probation officer,
                                telephone number                        , no later than                            .
                      ( ‫( ) ܆‬b) continue or actively seek employment.
                      ( ‫( ) ܆‬c) continue or start an education program.
                      ( ‫( ) ܆‬d) surrender any passport to: U.S. Probation/Pretrial Services
                      ( ‫( ) ܆‬e) not obtain a passport or other international travel document.
                      ( ‫( ) ܆‬f) abide by the following restrictions on personal association, residence, or travel: May not leave the District of Alaska without court approval.
                                                                   Must reside at a residence approved by USPO/PTS.
                                                          ( ‫( ) ܆‬g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                                                                    including:

                                                          ( ‫( ) ܆‬h) get medical or psychiatric treatment:

                                                          ( ‫( ) ܆‬i) return to custody each                at           o’clock after being released at                    o’clock for employment, schooling,
                                                                    or the following purposes:

                                                          ( ‫( ) ܆‬j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                                                                     necessary.
                                                          ( ‫( ) ܆‬k) not possess a firearm, destructive device, or other weapon.
                                                          ( ‫( ) ܆‬l) not use alcohol ( ‫ ) ܆‬at all ( ‫ ) ܆‬excessively.
                                                          ( ‫( ) ܆‬m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                                                                     medical practitioner.
                                                          ( ‫( ) ܆‬n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                                                                     random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                                                                     prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                                                                     of prohibited substance screening or testing.
                                                             ( ) (o) participate in a program of outpatient mental health counseling as directed by the pretrial services office or
                                                                     supervising officer.
                                                          ( ‫( ) ܆‬p) participate in one of the following location restriction programs and comply with its requirements as directed.
                                                                     ( ‫( ) ܆‬i) Curfew. You are restricted to your residence every day ( ‫ ) ܆‬from                       to              , or ( ‫ ) ܆‬as
                                                                                   directed by the pretrial services office or supervising officer; or
                                                                     ( ‫( ) ܆‬ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                                                                  medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                                                                  activities approved in advance by the pretrial services office or supervising officer; or
                                                                     ( ‫( ) ܆‬iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                                                                  court appearances or other activities specifically approved by the court.
                                                          ( ‫( ) ܆‬q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                                                                     requirements and instructions provided: ‫ ܆‬Global Positioning System (GPS)             ‫ ܆‬Radio Frequency (RF)         ‫ ܆‬Soberlink
                                                                     ( ‫ ) ܆‬You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                                                            supervising officer.
                                                          ( ‫( ) ܆‬r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                                                                      arrests, questioning, or traffic stops.
                                                          ( ‫( ) ܆‬s)     The defendant is not permitted to own, possess, or use any Internet capable device without the expressed permission of
                                                                        pretrial services. The defendant may own, possess and use a cellular phone without Internet access. If the defendant obtains
                                                          ( ‫( ) ܆‬t)     employment in which he is required to use an Internet capable device, he must notify his employer of this condition and
                                                                        allow pretrial services to verify this notification requirement.


                                                                       Case 3:19-cr-00055-TMB-MMS Document 133 Filed 08/19/20 Page 2 of 3
          AO 199C (Rev. 09/08) Advice of Penalties                                                                                                                  Page 3 of 3
A   O   1 9 9 C
              A d v ice o fP e n
                               a lt ie s/A c kn o w led g m en t




                                                                                      ADVICE OF PENALTIES AND SANCTIONS
                  TO THE DEFENDANT:

                  YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

                           Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation
                  of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment, a
                  fine, or both.
                           While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and
                  for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive
                  (i.e., in addition to) to any other sentence you receive.
                           It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with
                  a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate
                  a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more
                  serious if they involve a killing or attempted killing.
                           If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
                  prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                           (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined not
                                 more than $250,000 or imprisoned for not more than 10 years, or both;
                           (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not more
                                 than $250,000 or imprisoned for not more than five years, or both;
                           (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                           (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                           A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In addition,
                  a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                                                              Acknowledgment of the Defendant

                         I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
                  of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.



                                                                                                                  Defendant acknowledged on record
                                                                                                                               Defendant’s Signature


                                                                                                                             Anchorage, Alaska
                                                                                                                                   City and State



                                                                                            Directions to the United States Marshal

                    ( ‫ ) ܆‬The defendant may remain released on his/her own recognizance.
                    ( ‫ ) ܆‬The defendant is ORDERED released after processing.
                    ( ‫ ) ܆‬The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
                          posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the
                          appropriate judge at the time and place specified.



                  Date: 8/19/2020
                                                                                                                             Judicial Officer’s Signature


                                                                                                               Matthew M. Scoble, United States Magistrate Judge
                                                                                                                               Printed name and title




                                                                    DISTRIBUTION:   COURT    DEFENDANT    PRETRIAL SERVICE    U.S. ATTORNEY          U.S. MARSHAL

                                                                   Case 3:19-cr-00055-TMB-MMS Document 133 Filed 08/19/20 Page 3 of 3
